DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 02/16/21 is acknowledged. 

Furthermore, Claims 14-15 (originally part of non-elected Group II) have been amended such that Claims 14-15 each depend from Claim 1. Finally, Claims 9-13 (part of non-elected Group II) and Claims 16-20 (non-elected Group III) have been cancelled.

Response to Amendment

	Currently, the pending Claims are 1-8, 14-15. The examined Claims are 1-8, 14-15, with Claims 14-15 being amended herein (i.e. amended such that Claims 14-15 each depend from Claim 1).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 7 states that the ribbon connector is attached to and folded between “the current collector” and the feedthrough. However, Claims 4 and 6 each previously recite that there is current collector associated with the first electrode (Claim 4), and a current collector associated with the second electrode (Claim 6). Accordingly, Claim 7 is rendered particularly indefinite insofar as it is unclear which current collector of the aforementioned two current collectors is being referenced in Claim 7. For the purposes of examination, and in light of the specification, it will be interpreted that the current collector referenced in Claim 7 is the previously disclosed current collector associated with the second electrode. Proper clarification is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freitag et al. (US 2008/0085451).

Regarding Claims 1-3, 14-15, Freitag teaches a battery (Abstract, [0003]). As illustrated in Figure 11, Freitag teaches that the battery comprises a battery case including a casing (“housing”) having side walls (12), wherein said side walls define a first open end and a second open end ([0030]). Freitag teaches that the casing is shaped, for example, in a cylindrical or rectangular shape ([0030]). As illustrated in Figure 11, Freitag teaches that the battery case includes a lid (68) (“separate top cover”) which covers the first open end, and an elastomeric material layer (42) (“separate bottom cover”) which covers the second open end ([0037], [0048]-[0050]). As illustrated in Figure 11, Freitag teaches that the battery comprises an anode (56) (“first electrode located within the case”) and a cathode (54) (“second electrode located within the case”), wherein the anode includes lithium, and further wherein the anode is attached to the inner surface of the side walls of the casing ([0040]-[0041], [0046], [0048]-[0051]).As illustrated in Figure 11, Freitag teaches that the casing, whose outer surface is exposed outside the battery case, functions as an anode terminal (“first terminal coupled to the first electrode and exposed outside the case”) ([0030]). As illustrated in Figure 11, Freitag teaches that he battery comprises a pin (28) that is coupled to the cathode and exposed outside the battery case (“second terminal coupled to the second electrode and exposed outside the case”) ([0034]).

Regarding Claim 4, Freitag teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, the casing, whose outer surface is exposed outside the battery case, functions as an anode terminal (See Claim 1). Accordingly, the casing necessarily and simultaneously 

Regarding Claim 5, Freitag teaches the instantly claimed invention of Claim 4, as previously described.
As previously described, the battery comprises a battery case including a casing, wherein the casing, whose outer surface is exposed outside the battery case, functions as an anode terminal (See Claim 1). Accordingly, the “first terminal” of Freitag is necessarily coupled to the battery case insofar as the “first terminal” is the casing itself (“coupled to the case”). Furthermore, and as illustrated in Figure 11, the pin includes a sealing structure (22) (“feedthrough”) through which the pin passes, wherein the sealing structure is insulated, at least electrically, from the battery case ([0033]-[0034]).

Regarding Claim 6, Freitag teaches the instantly claimed invention of Claim 5, as previously described.
As illustrated in Figure 11, the pin is physically coupled to the sealing structure, wherein the pin also extends into the cathode such that it simultaneously functions as a current collector surrounded by active material of the cathode (“the second electrode includes a current collector coupled to the feedthrough and active electrode material around the current collector”) ([0034], [0040]-[0042]). As illustrated in Figures 6-8, 11, Freitag teaches that the battery comprises an insulator (44) (“separator bag”) which covers a bottom and side surface of the cathode, wherein the insulator does not cover a top surface of the cathode such that a top surface of the cathode is exposed toward the lid (i.e. in context of the structure of the insulator and as opposed to the side surfaces and bottom of the cathode which are covered by a respective surface of the insulator, the top surface of the cathode is exposed toward the lid due to the lack of a respective covering surface of the insulator ([0039]).


Claims 1, 8, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2011/0117404).

Regarding Claims 1, 14-15, Ahn teaches a battery (Abstract, [0003]). As illustrated in Figure 1, Ahn teaches that the battery comprises a battery case including an external member (120) (“housing”) having side walls, wherein said side walls define a first open end and a second open end ([0026], [0032]). As illustrated in Figures 1, 8, Ahn teaches that the external member (indicated as (120) in Figure 1 and (220) in Figure 8) is shaped, for example, in a rectangular shape or a cylindrical shape ([0026], [0076]-[0077], [0081]). As illustrated in Figure 1, Ahn teaches that the battery case includes a first cover (130) (“separate top cover”) which covers the first open end, and a second cover (140) (“separate bottom cover”) which covers the second open end ([0038]-[0044]). As illustrated in Figure 1, Ahn teaches that the battery comprises a first electrode plate (111) (“first electrode located within the case”) and a second electrode plate (112) (“second electrode located within the case”) ([0026]-[0027]). As illustrated in Figure 1, Ahn teaches that the battery comprises a first terminal (116) which is coupled to the first electrode plate and extends outward so as to be exposed from the external member (“first terminal coupled to the first electrode and exposed outside the case”) and a second terminal (117) (which is coupled to the second electrode plate and extends outward so as to be exposed from the external member (“second terminal coupled to the second electrode and exposed outside the case”).

Regarding Claim 8, Ahn teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1, 3, Ahn teaches that the first and second covers each comprises a terminal opening (133, 143), wherein the first and second terminals each extend through a respective 
Accordingly, and by virtue of the first cover also being made of an electrically insulating material, the sealing material positioned in the aforementioned manner in the first cover functions as a first terminal “first feedthrough which is insulated from the case and extends through the top cover.” Similarly, and by virtue of the second cover also being made of an electrically insulating material, the sealing material positioned in the aforementioned manner in the second cover functions as a second terminal “second feedthrough which is insulated from the case and extends through the bottom cover.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freitag et al. (US 2008/0085451), and further in view of Kang et al. (US 2017/0155097).

Regarding Claim 7, Freitag teaches the instantly claimed invention of Claim 6, as previously described.
Freitag does not explicitly teach the presence of a ribbon connector attached to and folded between the pin and the sealing structure.
However, Kang teaches a battery (Abstract, [0005]). As illustrated in Figures 1, 6A-7, Kang teaches that the battery comprises electrode tabs (17, 19), wherein the electrode tabs comprise a first end (171) and a second end (172) ([0021], [0023], [0045]-[0046]). As illustrated in Figures 1, 6A-7, Kang teaches that a folded buffer (18) is attached to and folded between the first and second ends ([0046]). Kang teaches that the buffer helps reduce tension along the length of the electrode tab and also functions as a shock absorber ([0046]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the pin of Freitag such that it comprises a folded buffer (“ribbon connector”), as taught by Kang, that is attached and folded between the pin and the sealing structure, given that the presence of such a bugger would help reduce tension along the length of the pin and also help absorb shocks.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729